Title: To Alexander Hamilton from William North, [31 July 1799]
From: North, William
To: Hamilton, Alexander


          
            
            July 31, 1799
          
          Jacob Cuyler, whom you know perfectly well has a son, he wishes to place in the army, & who is to be recommended to you, by all the great men in albany, I told him that, would suffice, but he simply thinks that my speaking of him may be of service: & I can not get rid of it. I have seen the young man, once, he appears to be well formed & decent in his manners, & as far as I know his reputation is good.
          I know nothing more, & this fullfills the promise I was forced to give of writing to you on the subject.
          
            W North
          
        